EXHIBIT
A
 

(FILED: ROCKLAND COUNTY CLERK 08704/2020 01:07 PM INDEX NO, 033456/2020

NYSCEF DOC. NO, 1 RECEIVED NYSCEF: 08/04/2020
SUPREME COURT OF THE STATE OF NEW YORK Index No.
COUNTY OF ROCKLAND Date Filed:
eee ee eee eee ee ocean enti etude eee nnn neces xX
KELLY BERNSTEIN, SUMMONS
Plaintiff, |

Plaintiff designates Rockland
. County as the place of trial.
~against-

The basis of venue is

OORANH, INC. d/b/a THE ZONE CAMP, plaintiff's residence

Defendant. Plaintiff resides at:

44 Pilerim Lane, Monsey,
New York 10952

To the above named Defendant:

YOU ARE HEREBY SUMMONED 1\o answer the complaint in this action, and to
serve a copy of your answer, or, if the complaint is not served with this summons, to serve a notice
of appearance on the Plaintiff's attorneys within twenty days after the service of this summons,
exclusive of the day of service, where service is made by delivery upon you personally within the
state, or, within 30 days afler completion of service where service is made in any other manner, In
case of your failure to appear or answer, judgment will be taken against you by default for the relief
demanded tn the complaint.

Dated: Rockville Centre, New York
August 4, 2020
Yours, etc,,

ISAACSON, SCHIOWITZ & KORSON, LLP

ef A\-

JEREMY SCHIOWITZ, ESQ.
Attorneys for Plaintiff

371 Merrick Road, Suite 302
Rockville Centre, New York 11570
(516) 800-9000

 

TO:

Via Secretary of State
OORAH, INC.

1805 Swarthmore Avenue
Lakewood, New Jersey 08701

1 of ih
 

(FILED; ROCKLAND COUNTY CLERK 08/04/2020 01:07 PM INDEX NO, 033456/2020
NYSCEF Doc, NO, 1 RECEIVED NYSCEF: 08/04/2020

SUPREME COURT OF THE STATE OF NEW YORK.

 

COUNTY OF ROCKLAND
HHH tenennnanee neu nenenuaneetemenennmnen 4 Index No.:
KELLY BERNSTEIN, Date Purchased:

Plaintiff,

VERIFIED COMPLAINT
-against-

OORAH, INC. d/b/a THE ZONE CAMP,

Defendant.
peenee . wanna ¢

 

Plaintiff, KELLY BERNSTEIN, by her attorneys, ISAACSON, SCHIOWITZ & KORSON,
LLP, complaining of the defendants, respectfully alleges, upon information and belief, as follows:

1, That at the time of the commencement of this action, plaintiff was and still is a
resident in the County of Rockland, State of New York,

2. That the cause of action alleged herein arose in the County of Schoharie, City and
State of New York.

3, At all times relevant and material herein, the defendant CORAH, INC. d/b/a THE
ZONE CAMP, was and still is a domestic partnership duly organized and existing under and by
virtue of the laws of the State of New York.

4, At all times relevant and material herein, the defendant OORAH, INC. d/b/a THE
ZONE CAMP, was and still is a domestic limited partnership duly organized and existing under
and by virtue of the laws of the State of New York.

5. At all times relevant and material herein, the defendant OORAH, INC. d/b/a THE
ZONE CAMP, was and still is a domestic limited liability partnership duly organized and existing

under and by virtue of the laws of the State of New York.

2 of 11
 

(FILED: ROCKLAND COUNTY CLERK 08/04/2020 01:07 PM INDEX NO. 033456/2020
NYSCEF BOC. NO. i RECEIVED NYSCEF: 08/04/2020

6. At all times relevant and material herein, the defendant OORAH, INC. d/b/a THE
ZONE CAMP, was and still is a domestic limited liability company duly organized and existing
under and by virtue of the laws of the State of New York,

7, At all times relevant and material herein, the defendant OORAH, INC. d/b/a THE
ZONE CAMP, was and still is a corporation duly organized and existing under and by virtue of the
laws-of the State of New York.

8. At all times relevant and material herein, the defendant OORAH, INC, d/b/a THE
ZONE CAMP, was and still is a not-for-profit corporation duly organized and existing under and
by virtue of tite laws of the State of New York.

9, At all times relevant and material herein, the defendant OORAH, INC, d/b/a THE
ZONE CAMP, was and stil is a foreign partnership duly organized and existing under and by
virtue of the laws of the State of New York.

10. — At all times relevant and material herein, the defendant OORAH, INC. d/b/a THE
ZONE CAMP, was and still is a foreign limited partnership duly organized and existing under and
by virtue of the laws of the State of New York.

11, —At all times relevant and material herein, the defendant OORAH, INC, d/b/a THE
ZONE CAMP, was and still is a foreign limited liability partnership duly organized and existing
under and by virtue of the laws of the State of New York.

12, At all times relevant and material herein, the defendant OORAH, INC. d/b/a THE
ZONE CAMP, was and still is a foreign limited liability company duly organized and existing
under and by virtue of the laws of the State of New York.

13. —_ At all times relevant and material herein, the defendant OORAH, INC. d/b/a THE

ZONE CAMP, was and still is a foreign corporation duly organized and existing under and by

3 of 11
 

(FILED: ROCKLAND COUNTY CLERK 08/04/2020 01:07 PM INDEX NO. 033456/2020
NYSCEF BOC. NO. 1 RECEIVED NYSCEF: 08/04/2020

virtue of the laws of the State of New York.

14, That at all times hereinafter mentioned, defendant OORAH, INC. d/b/a THE ZONE
CAMP, maintained a principal place of business in the County of Ocean located at 1805
Swarthmore Avenue, Lakewood, New Jersey 08701.

15. That on June 26, 2018, and at all times herein mentioned, defendant OORAH, INC.
d/b/a THE ZONE CAMP, owned the premises located at 964 §. Gilboa Road, Gilboa, New York
12076.

16, That on June 26, 2018, and at all times herein mentioned, defendant OORAH, INC.
d/b/a THE ZONE CAMP, was the lessee of the property located at 964 S. Gilboa Road, Gilboa,
New York 12076.

17. —‘ That on June 26, 2018, and at all times herein mentioned, defendant OORAH, INC.
d/b/a THE ZONE CAMP, was the lessor of the property located at 964 S. Gilboa Road, Gilboa,
New York 12076,

18, That on June 26, 2018, and at all times herein mentioned, the aforesaid premises
was operated by defendant OORAH, INC. d/b/a THE ZONE CAMP.

19. That on June 26, 2018, and at all times herein mentioned, the aforesaid premises
was managed by defendant OORAH, INC. d/b/a THE ZONE CAMP.

20. That on June 26, 2018, and at all times herein mentioned, the aforesaid premises
was controlled by defendant OORAH, INC. d/b/a THE ZONE CAMP.

21. That on June 26, 2018, and at all times herein mentioned, the aforesaid premises
was maintained by defendant OORAH, INC. d/b/a THE ZONE CAMP,

22. That on June 26, 2018, and at all times herein mentioned, the aforesaid premises

was repaired by defendant OORAH, INC. d/b/a THE ZONE CAMP.

4 of 11
 

(FILED: ROCKLAND COUNTY CLERK 08704/2020 01:07 Pm INDEX NO. 033456/2020
NYSCEF DOC. NO. 1 RECBIVED NYSCEF: 08/04/202¢

23. On June 26, 2018, plaintiff KELLY BERNSTEIN was lawfully on the aforesaid
premises.

24, That on June 26, 2018, while plaintiff KELLY BERNSTEIN was lawfully at the
aforesaid location, she was caused to hit her head on a protruding piece of wood within the bunk
house at the aforesaid location, causing plaintiff to sustain severe and permanent injuries.

25. The above mentioned occurrence, and the results thereof, was caused by the
negligence of the defendant, OORAH, INC. d/b/a THE ZONE CAMP and/or its servants, agents,
employees and/or licensees in the ownership, operation, management, maintenance and control of
the aforesaid premises.

26. That, upon information and belief, defendant OORAH, INC. d/b/a THE ZONE
CAMP had actual, constructive and prior written notice of the dangerous condition and/or created
said condition.

27. That no negligence on the part of the plaintiff contributed to the occurrence alleged
herein in any manner whatsoever.

28. That the aforesaid accident, and resulting injuries sustained by this plaintiff, were
caused by reason of the negligence of the defendant OORAH, INC. d/b/a THE ZONE CAMP, its
agents, servants and/or employees, without this plaintiff in any way contributing thereto.

29, That by reason of the foregoing and the negligence of the said defendant, its agents,
servants and/or employees, the plaintiff has been rendered sick, sore, lame, maimed and disabled
and suffers and continues to suffer great pain and anguish, That she has been unable to attend to
her usual vocation and activities and that she has been obliged to expend, and will expend in the
future, sums of money for medical aid and attention, and that by reason of the foregoing, plaintiff

has been damaged in an amount that exceeds the jurisdictional limits of all lower courts which

5 of 11
 

(FILED: ROCKLAND COUNTY CLERK 08/04/2020 01:07 PMI INDEX NO. 033456/2020
NYSCEF DOC. NO, 1 RECEIVED NYSCEF: 08/04/2020

would otherwise have jurisdiction,
30. That this action falls within one or more exemptions sel forth in CPLR $1602.
WHEREFORE, plaintiff demands judgment on all causes of action against the defendants
in an amount, which exceeds the jurisdictional limitations of all lower couris, which would
otherwise have jurisdiction over this action, together with (he costs and disbursements of this
action.

Dated: Rockville Centre, New York
August 4, 2020 Yours, etc.,

ISAACSON, SCHIOWITZ & KORSON, LLP

ZO é aw
JEREMY SCHIOWITZ, ESQ.
Attorneys for Plaintiff
371 Merrick Road, Suite 302

Rockville Centre, New York 11570
(516) 800-9000

 

6 of 11
 

(FILED: ROCKLAND COUNTY CLERK 08/64/2020 01:07 PM INDEX NO, 033456/2020
NYSCEF Doc, NO, 1 RECEIVED NYSCEF: 08/04/2020

ATTORNEY'S VERIFICATION

STATE OF NEW YORK ss)
58.
COUNTY OF NASSAU )

1, the undersigned, am an attorney admitted to practice in the Courts of New York State, and
say that:

Tam the attorney of record for plaintiff. I have read the annexed COMPLAINT and know
the contents thereof and the same are truc lo my knowledge, except those matters therein which are
stated fo be alleged on information and belief and as to those matters, | believe them to be true. My
belief, as to those matters therein not stated upon knowledge, is based upon the following:
Investigation and documents contained in deponent’s file,

The reason 1 make this Affirmation instead of Plaintiff is because Plaintiff resides outside

the County wherein your deponent maintains his office.

a
LA

JBREMY SCHIOWITZ

Dated: Rockville Centre, New York
Aupust 4, 2020

7 of Ai
 

(FILED: ROCKLAND COUNTY CLERK 08/04/2020 01:07 PM INDEX NO. 033456/2020
NYSCEF DOC. NO, 1 RECEIVED NYSCEF: 08/04/2020

SUPREME COURT OF THE STATE OF NEW YORK

 

 

COUNTY OF ROCKLAND
KELLY BERNSTEIN, a Index No.:
Plaintiff, CONSENT TO E-FILING
-against-
OORAH, INC, d/b/a THE ZONE CAMP,
Defendant.
- x
I, » 4m an attorney in good standing representing

 

a party in the above-captioned action, and hereby consent to the use of the New York State Courts
Electronic Filing System (“NYSCEF”) in this case, I agree to be bound by the regulations
governing the NYSCEF System (22 NYCRR §§ 202,5-b) and the procedures of the NYSCEF
system as reflected in the User’s Manual approved by the Chief Administrator of the Courts and
posted on the NYSCEF website.

If, as indicated below, I am not currently an authorized e-filing user in the NYSCEF
System, I understand that I must first obtain a user ID and password before I may file any
documents with NYSCEF and that I may do so by accessing the Create an Account button on the
NYSCEF Login screen (https://iapps.courts.state.ny.us/nyscef/Login). I also understand that once I
receive these credentials, my primary e-mail address, listed below, will be used for service of

 

 

 

 

documents.
Dated: Registered User: [ ] Yes [] No
Print Name Signature
Firm Name
Party(s) Represented
Address

 

UCS Attorney Registration #

 

Phone Number

E-Mail 2" E-Mail
(Primary — to be used for service)

 

8 of 11
 

(FILED: ROCKLAND COUNTY CLERK 08/04/2020 01:07 PM INDEX NO, 033456/2020
NYSCEF DOC. NO. 1 RECEIVED NYSCEF; 08/04/2020

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF ROCKLAND
oon os X
KELLY BERNSTIEN, Index No.:
Plaintiff, NOTICE REGARDING
AVAILABILITY OF
~against- ELECTRONIC FILING
OORAH, INC. d/b/a THE ZONE CAMP,
Defendant.
pene eceneee eenmeen ee nienauuunune antenna ppeneeeeeeenennercemennenees x

PLEASE TAKE NOTICE that plaintiff in the case captioned above intends that this matter
proceed as an electronically-filed case in the New York State Courts Electronic Filing System
(“NYSCEF”) in accordance with the procedures there for, set forth in Uniform Rule 202.5-b and
described below. Under that Rule, filing and service of papers by electronic means cannot be made
by a party nor can electronic service be made upon a party unless that party has consented to use of
the System for the case in question. Each party served with this Notice must promptly file with the
court and serve on ail other parties either consent or a declination of consent to electronic filing and
service through NYSCEF for this case. (See Instruction # 2 below.)

General Information

Electronic filing offers significant benefits for attorneys and litigants, permitting documents
to be filed with the County Clerk and the court and served, between or among consenting parties,
by posting the documents on the NYSCEF Website, which can be done at any time of the day or
night on any day of the week, There is no fee to use the NYSCEF System, whether for filing,
service, or consultation of the electronic docket, nor is there a charge
to print documents from the docket. Normal filing fees must be paid, but this can be done by credit
or bank card on-line. For additional procedures and information, see Uniform Rule 202.5-b, any e-
filing protocol that may have been promulgated by the court in question, and the NYSCEF Website
at www.nycourts.gov/efile.

Instructions

1. Service of this Notice constitutes consent to e-filing and a statement of intent by the

undersigned to use the NYSCEF System in this case. When an action or proceeding is being

9 of 11
 

(FILED: ROCKLAND COUNTY CLERK 08/04/2020 01:07 PM INDEX NO, 033456/2020
NYSCEF DOC, NO, 1 RECEIVED NYSCEF: 08/04/2020

commenced through the NYSCEF System, this Notice must accompany service of the initiating
papers.

2, Hach parly served with this Notice may consent to e-filing either: (i) by filing with the
court and serving on all parties of record a consent to e-filing, or (ii) if an authorized e-filing user,
by filing a consent electronically in the manner provided at the NYSCEF site. Parties who do not
wish to consent must file and serve a written declinalion of consent, If one parly or some bul fewer
than all parties consent, NYSCEF may be used by and between or among consenting parties.

3. Bach participating attorney, unless already registered, or self-represented parly must
PROMPTLY creale a NYSCEF account and obtain the confidential Filing User Identification
Number and Password necessary to use the system. To create a NYSCEF account, go to

www. nycourts. pov/elile click the Create an Account link, and follow the instructions.

 

4. For additional information about NYSCEF, see the User’s Manual and Frequently Asked

Questions on the Website, or contact the court in question or the NYSCEF Resource Center at 646-

Dated: Rockville Center, New York
August 4, 2020
Yours, cic.,

ISAACSON, SCHIOWITZ & KORSON, LLP

JEREMY SCHIOWITZ, ESQ,
Attorneys for Plaintiff

371 Merrick Road, Suite 302
Rockville Centre, New York 11570
(516) 800-9000

 

10 of 11
 

 

(FILED: ROCKLAND COUNTY CLERK 08/04/2020 01:07 PM INDEX NO. 033456/2020

 

 

 

NYSCEF BOC. NO. 1 RECEIVED NYSCEF: 08/04/2020
INDEX NO.:
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF ROCKLAND
KELLY BERNSTEIN, 7 *
Plaintiff,
-against-
OORAH, INC, d/b/a THE ZONE CAMP,
Defendant.
wreseneeenene *

 

SUMMONS & VERIFIED COMPLAINT

 

ISAACSON, SCHIOWITZ & KORSON, LLP
Attorneys for Plaintiff
371 Merrick Road, Suite 302
Rockville Centre, New York 11570
Phone: (516) 800-9000
Fax: (866) 240-4535

11 of il
its vind tal Sa We ee estes tte Wer Net ee ato tt silt Mel Wi Wile tet fem fe ee ie th Mh et ee am
NYSCEF DOC. NO, 2 . RECEIVED NYSCEF: 08/20/202C
AFFIDAVIT OF SERVICE .

 

 

' STATB OF NEW YORK
COUNTY OFROCKLAND SUPREME COURT FILED ON:g4n020 «= INDEX NO.: 033456/2020
KELLY BERNSTEIN Plalntiff(s)-Petitioner(s)
~VWoR
OORAH, INC, D/B/A THE ZONE CAMP 8
Defendant(s}-Respondent(s)
STATE OF NEW YORK}
COUNTY OF SARATOGA 4s,}
I, MARK E, MCCLOSKY being duly sworn, deposes and says that deponent is over the age of eighteen years,

is not a party in this proceeding and resides in New York State,

On AUGUST 13, 2020 _ at 245 PM
Deponent served two true copies of NOTICE REGARDING AVAILABILITY OF ELECTRONIC EXLING SUPREME COURT
CASES; SUMMONS AND VERIFIED COMPLAINT, CONSENT TO E- FILING

bearing index number: 033456/2020 and date of filing: 8/4/2020
upon GORA INC, D/B/A THE ZONE CAMP
at address: SECRETARY OF STATE, 99 WASHINGTON AVENUE
city and state: ALBANY, NY 12216

4R_OR SERVICE

Pergona}
TC By delivering to and leaving wlth personally}

known {o the deponent to be the same porson mentioned and described In the above proceeding as the person fo be served.
Sultable dae Person
rT] By delivering and leaving with personally}
at the premises mentioned above. Such person knowing the person to be served and asscclated with him/her, and after
conversing with hlav/her, deponent believes him/her to be a suitable age and cisoretion,
duthontoag Agent ,
[x] By delivering and leaving 2 copies with} SUE ZOUKY, BUSINESS DOCUMENT SPECTALIST
the agent for service on the person in this proceeding designated under Rule 306 NEP and tenderlng the required fee,

Service faving been made to such person at the place, date and tlne ahove,
Reing to Boer, tie.

L] By affixing a true copy of each to the door of the actual place of business, divelling place or usual place of abode stated above,
Deponent was unable with due diligence to find the proper of authorized person to be served, or a person of sultable age and
discretion at the actual place of business, dwelling place or usual place of abode stated above after having called there on the
following dates and times:

dvlatting
Doponent completed service by depositing a true copy of cach In a postpaid, properly addressed envelope in an official depository
under tho excluslve care and custody of the United States Postal Seryiec. The package was labeled “Personal & Confidential”
and mailed to the perso stated above at address
on . The envelope did not indicate on the outside that the communication was from an attomey or concerned an action
agalnst the recipient, The envelope was matled by first class mail_— certified mail... regtstored mall... return receipt requested,

Deponent further states upon information and bellef that said person so served is not in the Military service
of the State of New York or the United States as the term is defined in either State or l’ederal statutes,

DESCRIPTION} deponent describes the person actually served ag: ae a
Sex: FEMALE Race/Skin Color: WHITE Halr Color: BLONDE, a

   

 

 

Approximate Age: 60 years Approximate Height; 5°4" A imate Weight 130 pounds
Other:
si and s before me on} AUGUST 19,2020

- Attorney}
Karen B. Rock er Mentok. Road, Suite 302 60 Deponent
Qualified in Schenectady County ockville Centre, New Yoek 11;
Number O1ROGI65214 (516) 800-9000
Bxpires: Qotober 9, 2021

affidavit ¢; 22/461 FIRM FIL 2238094.
NLS 20-6666

VonFf 4
